Case: 12-13144    Date Filed: 05/30/2013    Page: 1 of 3


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-13144
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:99-cr-00046-RV-EMT-1

UNITED STATES OF AMERICA,



                                                                  Plaintiff-Appellee,

                                       versus

WILLIE JAMES GRIFFIN, JR.,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (May 30, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Willie Griffin appeals pro se the denial of his motion for a further reduction

of his sentence. 18 U.S.C. § 3582(c)(2). The district court ruled that Griffin was
              Case: 12-13144      Date Filed: 05/30/2013   Page: 2 of 3


not entitled to a further reduction under Amendment 750 after having already

received a reduction of his sentence to the statutory minimum penalty of 240

months of imprisonment under Amendment 706. We affirm.

      Griffin challenges the denial of his motion for a further reduction of his

sentence on two grounds. First, Griffin argues that the district court that failed to

address his arguments about drug quantity and Apprendi v. New Jersey, 530 U.S.

466, 120 S. Ct. 2348 (2000), but a district court may not revisit any “original

sentencing determinations.” United States Sentencing Guidelines § 1B1.10(b)(1);

Dillon v. United States, 560 U.S. ___, 130 S. Ct. 2683, 2694 (2010). The district

court found that Griffin was responsible for 4.065 kilograms of cocaine base after

Griffin withdrew his objection to that fact in his presentence investigation report.

See United States v. Davis, 587 F.3d 1300, 1302–04 (11th Cir. 2009). Griffin was

ineligible for a further reduction of his sentence because was sentenced to a

statutory minimum term of imprisonment. See United States v. Mills, 613 F.3d

1070, 1074–79 (11th Cir. 2010). Second, Griffin argues that he was entitled to a

further reduction under the Fair Sentencing Act of 2010, but the Act “is not a

guidelines amendment by the Sentencing Commission . . . [that can] serve as a

basis for a . . . sentence reduction,” and does not apply to Griffin because he was

sentenced before it became effective on August 3, 2010. United States v. Berry,

701 F.3d 374, 376–78 (11th Cir. 2012).


                                           2
             Case: 12-13144    Date Filed: 05/30/2013   Page: 3 of 3


      We AFFIRM the denial of Griffin’s motion for a further reduction of his

sentence.




                                       3